UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2201


JOHNNY D. RICHARDSON,

                Plaintiff – Appellant,

          v.

PETE GEREN, Secretary of the Army, Department of the Army,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cv-03121-CCB)


Submitted:   March 16, 2010                 Decided:   March 19, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny D. Richardson, Appellant Pro Se. Alex Gordon, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Johnny    D.     Richardson       appeals    the   district    court’s

order    granting       the   Appellee’s     motion    to    dismiss   Richardson’s

complaint.       We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.          Richardson v. Geren, No. 1:08-cv-03121-CCB (D.

Md. May 8, 2009).             We dispense with oral argument because the

facts    and    legal    contentions     are      adequately      presented    in   the

materials      before     the    court   and      argument    would    not    aid   the

decisional process.

                                                                              AFFIRMED




                                             2